Exhibit 10.1

 

IDEAL POWER INC.

 

July 31, 2020

 

Holder of Series A Common Stock Purchase Warrant

 

Re:Inducement Offer to Exercise Common Stock Purchase Warrants

 

Dear Holder:

 

Ideal Power Inc. (the “Company”) is pleased to offer to you the opportunity to
exercise all of the Series A Common Stock Purchase Warrants set forth on the
signature page hereto (the “Existing Warrants”) currently held by you (the
“Holder”). The Existing Warrants and the shares of Common Stock underlying the
Existing Warrants (“Warrant Shares”) have been registered for resale pursuant to
registration statement Form S-3 (File No. 333-235500) (the “Registration
Statement”). The Registration Statement is currently effective and, upon
exercise of the Existing Warrants pursuant to this letter agreement, will be
effective for the issuance or sale, as the case may be, of the Warrant Shares.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Existing Warrant and the Securities Purchase Agreement, dated as of
November 7, 2019 by and among the Company and the purchasers signatory thereto.

 

In consideration for exercising in full all of the Existing Warrants held by you
and set forth on the signature page hereto (the “Warrant Exercise”) at the
existing exercise price of $2.32 per share, the Company hereby offers to issue
you or your designee a Series C Common Stock Purchase Warrant (“New Warrant”)
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended
(“Securities Act”), to purchase up to a number of shares of Common Stock equal
to 60% of the number of Warrant Shares issued pursuant to the Warrant Exercise
hereunder, which New Warrant shall be substantially in the form of the Existing
Warrants, will be exercisable immediately, have a term of exercise of 60 months,
and an exercise price equal to $8.90 per share. The original New Warrant
certificate(s) will be delivered within two Business Days following the date
hereof. Notwithstanding anything to the contrary, in the event the Warrant
Exercise would otherwise cause the Holder to exceed the beneficial ownership
limitations (“Beneficial Ownership Limitation”) set forth in Section 2(e) of the
Existing Warrants, the Company shall only issue such number of Warrant Shares to
the Holder that would not cause the Holder to exceed the maximum number of
Warrant Shares permitted thereunder with the balance to be held in abeyance
until notice from the Holder that the balance (or portion thereof) may be issued
in compliance with such limitations, which abeyance shall be evidenced through
the Existing Warrant which shall be deemed prepaid thereafter, and exercised
pursuant to a Notice of Exercise in the Existing Warrant (provided no additional
exercise price shall be payable). For purposes of clarification, the exercise of
the Warrant Shares held in abeyance shall be governed by the terms and
conditions of the Existing Warrants, including but not limited to the Company’s
obligations set forth in Section 2(d) of the Existing Warrant. Notwithstanding
the foregoing, in the event that the Holder has not received all of its Warrant
Shares held in abeyance on or before the Termination Date of the Existing
Warrants, the obligations to deliver the Warrant Shares shall extend until the
earlier of (i) such time that the Holder has received all Warrant Shares then
held in abeyance and (ii) May 12, 2025.

 

Expressly subject to the paragraph immediately following this paragraph below,
the Holder may accept this offer by signing this letter below, with such
acceptance constituting Holder's exercise in full of the Existing Warrants for
an aggregate exercise price set forth on the Holder’s signature page hereto (the
“Warrants Exercise Price”) on or before 9:00 a.m. Eastern on August 3, 2020.

 



 

 

 

The Company shall use reasonable best efforts maintain the effectiveness of the
Registration Statement until such time that the Warrant Shares (i) have been
sold, thereunder or pursuant to Rule 144, or (ii) may be sold without volume or
manner-of-sale restrictions pursuant to Rule 144 and without the requirement for
the Company to be in compliance with the current public information requirement
under Rule 144, as determined by the counsel to the Company pursuant to a
written opinion letter to such effect, addressed and acceptable to the Transfer
Agent.

 

Additionally, the Company agrees to the representations, warranties and
covenants set forth on Annex A attached hereto. Holder represents and warrants
that it is an “accredited investor” as defined in Rule 501 of the Securities
Act, and agrees that the New Warrants will contain restrictive legends when
issued, and neither the New Warrants nor the shares of Common Stock issuable
upon exercise of the New Warrants will be registered under the Securities Act,
except in the discretion of the Company.

 

The Holder understands that the New Warrants and the shares of Common Stock
underlying New Warrants are not, and may never be, registered under the
Securities Act, or the securities laws of any state and, accordingly, each
certificate, if any, representing such securities shall bear a legend
substantially similar to the following:

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.”

 

Certificates evidencing shares of Common Stock underlying the New Warrants shall
not contain any legend (including the legend set forth above), (i) while a
registration statement covering the resale of such Common Stock is effective
under the Securities Act, (ii) following any sale of such Common Stock pursuant
to Rule 144 under the Securities Act, (iii) if such Common Stock is eligible for
sale under Rule 144, without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to such Common
Stock and without volume or manner-of-sale restrictions, (iv) if such Common
Stock may be sold under Rule 144 and the Company is then in compliance with the
current public information required under Rule 144 as to such Common Stock, or
(v) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Securities and Exchange Commission (the “Commission”) and the
earliest of clauses (i) through (v), the “Delegend Date”)). The Company shall
cause its counsel to issue a legal opinion to the Transfer Agent promptly after
the Delegend Date if required by the Company and/or the transfer agent to effect
the removal of the legend hereunder, which opinion shall be in form and
substance reasonably acceptable to the Transfer Agent. If such Common Stock may
be sold under Rule 144 without the requirement for the Company to be in
compliance with the current public information required under Rule 144 or if
such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission) then such Common Stock shall be issued free of all
legends. The Company agrees that following the Delegend Date or at such time as
such legend is no longer required under this Inducement Offer, it will, no later
than two (2) Trading Days following the delivery by the Holder to the Company or
the transfer agent of a certificate representing the Common Stock underlying the
New Warrants issued with a restrictive legend (such second Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to the Holder a
certificate representing such shares that is free from all restrictive and other
legends or, at the request of the Holder shall credit the account of the
Holder’s prime broker with the Depository Trust Company System as directed by
the Holder.

 



 

 

 

In addition to the Holder’s other available remedies, the Company shall pay to a
Holder, in cash, (i) as partial liquidated damages and not as a penalty, for
each $1,000 of Shares or Warrant Shares (based on the VWAP of the Common Stock
on the date such Warrant Shares are submitted to the Transfer Agent) delivered
for removal of the restrictive legend, $10 per Trading Day (increasing to $20
per Trading Day five (5) Trading Days after such damages have begun to accrue)
for each Trading Day after the Legend Removal Date until such certificate is
delivered without a legend and (ii) if the Company fails to (a) issue and
deliver (or cause to be delivered) to the Holder by the Legend Removal Date a
certificate representing the Securities so delivered to the Company by the
Holder that is free from all restrictive and other legends and (b) if after the
Legend Removal Date the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of all or any portion of the number of shares of Common Stock, or a sale
of a number of shares of Common Stock equal to all or any portion of the number
of shares of Common Stock that the Holder anticipated receiving from the Company
without any restrictive legend, then, an amount equal to the excess of the
Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including brokerage commissions and other out-of-pocket expenses, if any) (the
“Buy-In Price”) over the product of (A) such number of Warrant Shares that the
Company was required to deliver to the Holder by the Legend Removal Date
multiplied by (B) the lowest closing sale price of the Common Stock on any
Trading Day during the period commencing on the date of the delivery by the
Holder to the Company of the applicable Warrant Shares (as the case may be) and
ending on the date of such delivery and payment under this clause (ii).

 

From the date hereof until the end of the 90th calendar day following the date
hereof (the “Standstill Period”), neither the Company nor any subsidiary of the
Company (the Company acknowledging that it does not currently have any
subsidiaries) shall issue, enter into any agreement to issue or announce the
issuance or proposed issuance of any shares of Common Stock or any securities of
the Company or any subsidiaries which would entitle the holder thereof to
acquire at any time Common Stock, including, without limitation, any debt,
preferred stock, right, option, warrant or other instrument that is at any time
convertible into or exercisable or exchangeable for, or otherwise entitles the
holder thereof to receive, Common Stock, other than (i) the offer and issuance
of New Warrants to Other Holders (defined below), (ii) shares of Common Stock or
any securities (including without limitation options, restricted stock or
restricted stock units) convertible into, or exercisable for, shares of Common
Stock pursuant to any employee stock option plan, incentive plan, stock plan,
dividend reinvestment plan or otherwise in equity compensation arrangements in
place as of the date hereof, (iii) the grant of awards pursuant to employee
stock option plan or arrangements in place as of the date hereof, (iv) the
filing of a registration statement on Form S-8 in connection with the
registration of shares of Common Stock issuable under any employee performance
incentive plan adopted and approved by the Company’s board of directors,
(v) issuance of Common Stock upon exercise or conversion of any securities of
the Company outstanding on the date hereof, and (vi) securities issued pursuant
to acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that such securities are issued
as “restricted securities” (as defined in Rule 144) and carry no registration
rights that require or permit the filing of any registration statement in
connection therewith during the Standstill Period, and provided that any such
issuance shall only be to a Person (or to the equityholders of a Person) which
is, itself or through its subsidiaries, an operating company or an owner of an
asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.

 



 

 

 

As soon as practicable (and in any event within 30 calendar days of the date of
this letter agreement), the Company shall file a registration statement on
Form S-3 (or other appropriate form if the Company is not then S-3 eligible)
providing for the resale by the Purchasers of the New Warrant Shares issued and
issuable upon exercise of the New Warrants.  The Company shall use commercially
reasonable efforts to cause such registration to become effective within 90 days
following the date of this letter agreement and to keep such registration
statement effective at all times until no Purchaser owns any New Warrants or
Warrant Shares underlying the New Warrants issuable upon exercise thereof.

 

If this offer is accepted and the transaction documents are executed on or
before 9:00 a.m. Eastern on August 3, 2020, then on or before 9:30 am ET on
August 3, 2020, the Company shall file a Current Report on Form 8-K with the SEC
disclosing all material terms of the transactions contemplated hereunder (the
“8-K Filing”). From and after the issuance of the 8-K Filing, the Company
represents to the Holder that it shall have publicly disclosed all material,
non-public information delivered to the Holder by the Company or any of its
officers, directors, employees or agents in connection with the transactions
contemplated hereby. In addition, effective upon the issuance of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company or
any of its officers, directors, agents, employees or Affiliates on the one hand,
and the Holder or any of its Affiliates on the other hand, shall terminate. From
and after the issuance of the 8-K Filing, the Company represents to the Holder
that none of the Company’s directors, officers, employees or agents will provide
the Holder with any material, nonpublic information that is not disclosed in the
8-K Filing.

 

The Company represents, warrants and covenants that, upon acceptance of this
offer, the shares of Common Stock underlying the Existing Warrants shall be
issued free of any legends or restrictions on resale by Holder and all of the
Warrant Shares shall be delivered electronically through the Depository Trust
Company within 1 (one) Business Day of the date the Company receives the
Warrants Exercise Price (or, with respect to Warrant Shares that would otherwise
be in excess of the Beneficial Ownership Limitation, within 2 (two) Business
Days of the date the Company is notified by Holder that its ownership is less
than the Beneficial Ownership Limitation). The terms of the Existing Warrants,
including but not limited to the obligations to deliver the Warrant Shares,
shall otherwise remain in effect as if the acceptance of this offer were a
formal Notice of Exercise (including but not limited to any liquidated damages
and compensation in the event of late delivery of the Warrant Shares).

 

The Company acknowledges and agrees that the obligations of the Holders under
this letter agreement are several and not joint with the obligations of any
other holder or any other holders of Warrants to Purchase Common Stock of the
Company (each, an “Other Holder”) under any other agreement related to the
exercise of such warrants (“Other Warrant Exercise Agreement”), and the Holder
shall not be responsible in any way for the performance of the obligations of
any Other Holder or under any such Other Warrant Exercise Agreement. Nothing
contained in this letter agreement, and no action taken by the Holders pursuant
hereto, shall be deemed to constitute the Holder and the Other Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holder and the Other Holders are in any way acting
in concert or as a group with respect to such obligations or the transactions
contemplated by this letter agreement and the Company acknowledges that the
Holder and the Other Holders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this letter
agreement or any Other Warrant Exercise Agreement. The Company and the Holder
confirm that the Holder has independently participated in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors. The Holder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this letter
agreement, and it shall not be necessary for any Other Holder to be joined as an
additional party in any proceeding for such purpose.

 



 

 

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof until 10 (ten) Trading Days after the
date hereof, that none of the terms offered to any Other Holder with respect to
any Other Warrant Exercise Agreement (or any amendment, modification or waiver
thereof), is or will be more favorable to such Other Holder than those of the
Holder and this letter agreement. If, and whenever on or after the date hereof
until 10 Trading Days after the date hereof, the Company enters into an Other
Warrant Exercise Agreement, then (i) the Company shall provide notice thereof to
the Holder promptly following the occurrence thereof and (ii) the terms and
conditions of this letter agreement shall be, without any further action by the
Holder or the Company, automatically amended and modified in an economically and
legally equivalent manner such that the Holder shall receive the benefit of the
more favorable terms and/or conditions (as the case may be) set forth in such
Other Warrant Exercise Agreement (including the issuance of additional Warrant
Shares), provided that upon written notice to the Company at any time the Holder
may elect not to accept the benefit of any such amended or modified term or
condition, in which event the term or condition contained in this letter
agreement shall apply to the Holder as it was in effect immediately prior to
such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this paragraph shall
apply similarly and equally to each Other Warrant Exercise Agreement.

 

Each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this letter agreement. The Company shall pay all transfer agent fees, stamp
taxes and other taxes and duties levied in connection with the delivery of any
Existing Warrant Shares. This letter agreement shall be governed by the laws of
the State of New York without regard to the principles of conflicts of law
thereof.

 

***************

 



 

 

 

Within one business day from the Holder’s execution of this letter, the Holder
shall make available for “Delivery Versus Payment” to the Company immediately
available funds equal to the number of Existing Warrants being exercised
multiplied by $2.32 per share and the Company shall deliver the Warrant Shares
via “Delivery Versus Payment” to the Holder and shall deliver the New Warrants
to purchase up to __________ shares of Common Stock registered in the name of
the Holder.

 

To accept this offer, Holder must counter execute this letter agreement and
return the fully executed agreement to the Company by e-mail at:
tim.burns@idealpower.com and with a copy to NPrusse@perkinscoie.com, on or
before 9 a.m. Eastern on August 3, 2020.

 

Please do not hesitate to call me if you have any questions.

 

  Sincerely yours,       IDEAL POWER INC.           By:  
                                          Name:   Title:

 

Accepted and Agreed to:

 

Name of Holder: ________________________________________________________

 

Signature of Authorized Signatory of Holder: _________________________________

 

Name of Authorized Signatory: _______________________________________________

 

Title of Authorized Signatory: ________________________________________________

 

Existing Warrant Shares: ______________

 

Aggregate Exercise Price: _____________

 

New Warrants: (____% of total Series A Warrants being exercised): ___________

 

DTC Instructions:

 



 

 

 

Annex A

 

Representations, Warranties and Covenants of the Company. The Company hereby
makes the following representations and warranties to the Holder:

 

(a)            Affirmation of Prior Representations, Warranties and Covenants.
The Company hereby represents and warrants to the Holder that the Company’s
representations and warranties as set forth in Section 3 and the Company’s
covenants listed in Section 4 of that certain securities purchase agreement,
dated November 7, 2019, by and among the Company and the purchasers signatory
thereto (the “Purchase Agreement”), together with any updates in the Company’s
public reports filed with the SEC subsequent to the Purchase Agreement, are true
and correct as of the date hereof and have been fully performed as of the date
hereof.

 

(b)            Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this letter agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this letter agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith. This letter agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(c)            No Conflicts. The execution, delivery and performance of this
letter agreement by the Company and the consummation by the Company of the
transactions contemplated hereby do not and will not: (i) conflict with or
violate any provision of the Company’s certificate or articles of incorporation,
bylaws or other organizational or charter documents; or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any  liens, claims,
security interests, other encumbrances or defects upon any of the properties or
assets of the Company in connection with, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material agreement, credit facility, debt or
other material instrument (evidencing Company debt or otherwise) or other
material understanding to which such Company is a party or by which any property
or asset of the Company is bound or affected; or (iii) conflict with or result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected, except, in the
case of each of clauses (ii) and (iii), such as could not have or reasonably be
expected to result in a material adverse effect upon the business, prospects,
properties, operations, condition (financial or otherwise) or results of
operations of the Company, taken as a whole, or in its ability to perform its
obligations under this letter agreement.

 

(d)            Nasdaq Corporate Governance. Subject to filing of Listing of
Additional Shares Notification with the Nasdaq Capital Market, the transactions
contemplated under this letter agreement, comply with all rules of the Nasdaq
Capital Market.

 



 

